EXHIBIT 10.2


AMENDMENT NO. 1 TO
INFINITY PHARMACEUTICALS, INC.
EXECUTIVE SEVERANCE BENEFITS PLAN


The Executive Severance Benefits Plan (the “Plan”) of Infinity Pharmaceuticals,
Inc. is hereby amended as follows:


1.Section 3(h) of the Plan is hereby deleted and a new Section 3(h) is inserted
in lieu thereof which shall read as follows:


“(h)    “Covered Employees” shall mean all Regular Full‑Time Employees (both
exempt and non‑exempt) who experience a Covered Termination, who are duly
elected by the Board as “executive officers” of the Company within the meaning
of Rule 3b-7 under the Securities Exchange Act of 1934, as amended, and who are
designated as eligible to receive severance benefits under the Plan as provided
in Section 5 hereof. For the avoidance of doubt, neither Temporary Employees nor
Part-Time Employees are eligible for severance benefits under the Plan. An
employee’s full‑time, part-time or temporary status for the purpose of this Plan
is determined by the Plan Administrator upon review of the employee’s status
immediately before termination. Any person who is classified by the Company as
an independent contractor or third party employee is not eligible for severance
benefits even if such classification is modified retroactively.”






Except as set forth above, the remainder of the Plan remains in full force and
effect.




Adopted by the Board of Directors on August 3, 2018.







